Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims1, 2, 4, 10 and 13 recited the phrase “such as”, “preferably”, or “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen et al. US 20140322327A1, in view of Laukkanen et al. US 20160325008A1.
Laukkanen ‘327 teaches a drug delivery matrix for sustained delivery of water-insoluble bioactive agent comprising nanofibrillated cellulose and bioactive agent.  See abstract and Claims.  Water-insoluble bioactive agent having solubility in water of less than 1 µg/ml is found in Example 2.  Nanofibrillated cellulose having diameter less than 200 nm is found in paragraph 0057.  Nanofibrillated cellulose in an amount that falls within the claimed range is found in paragraph 0073.  Bioactive agent in an amount that falls within the claimed range is found in paragraph 0077.  Method comprising the claimed steps is found in page 7 and Examples.
Laukkanen ‘327 does not expressly teach the claimed water content in the matrix.  However, Laukkanen Laukkanen teaches the claimed process using water as the sole solvent for the active agent as an aqueous suspension or dispersion containing 0.01-50 wt.% nanofibrillated cellulose (paragraph 0148).  Thus, it would have been obvious to one of ordinary skill in the art, to by routine experimentation select a cellulose content of between 0.01% to less than 8% to obtain a dispersion with at least 92% water content.
Laukkanen’327 further does not expressly teach the claimed viscosity of the nanofibrillated cellulose.  However, the claimed viscosity of a nanofibrillated cellulose suitable for medical use is known in the art.  See for example the teaching in Laukkanen ‘008 at paragraphs 0238-0242.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the nanofibrillated cellulose of Laukkanen ‘327 reference to select a nanofibrillated cellulose having a viscosity of between 1,000-100,000 Pa.s in view of the teaching of Laukkanen ‘008.  This is because the Laukkanen ‘008 teaches the use of nanofibrillated cellulose having the claimed viscosity is known and useful for the delivery of water-insoluble bioactive agent.             

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615